DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08
March 2022 has been entered.

Claims 1-6 are allowed.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears in the attached Examiner’s Amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in a telephone interview with Xuan Zhang (Reg. No.: 66,781) on 23 March 2022.

The application has been amended as follows: please amend claims as per the attached Examiner’s Amendment.

Reason for Allowance
The following is an examiner's statement for reasons for allowance:

Claims 1-6 are allowable over the prior art of record.

The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as: “mobile device employing a mobile operating system and being used to be externally connected to a storage device via a first communication interface, the storage device being used to be coupled to a computer electronic device via a second communication interface, the first communication interface of the storage device being different from the second communication interface of the storage device, the computer electronic device 
using a memory to store data of a specific application; and
operating the specific application of the mobile device to execute a file management operation of the mobile operating system to perform:
sending a file management command corresponding to the file management operation from the mobile device to a flash memory controller of the storage device via the first communication interface of the storage device, the file management operation being used for establishing at least one file or at least one sub-directory in a specific directory of a file system of the storage device, the file management command being used for controlling the flash memory controller to access at least one storage page of the flash memory to read and obtain a file entry table of the specific directory from the flash memory;
an entry in the file entry table of the specific directory is used to record specific information having a specific number of bytes occupied by the entry, and the specific information comprises at least one portion of a filename or filename extension of a file or a sub-directory included within the specific directory;
using the mobile device, which employs the mobile operating system different from the computer operating system of the computer electronic device and different from the file system of the storage device, to receive the file entry table of the specific directory reported from the flash memory controller, the file entry table of the specific directory of the storage device being transmitted from the flash memory controller into the mobile operating system of the mobile device;

using the mobile device to compare the sum of data amounts with a specific maximum data amount to establish a new file in the specific directory and to determine whether to report a failure message or a success message to the specific application wherein the specific application is used to display the failure message or the success message for a user.”, and equivalently in independent Claim 4.

Dependent claims 2-3 and 5-6 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. W./
Examiner, AU 2168
23 March 2022
/DEBBIE M LE/             Primary Examiner, Art Unit 2168                                                                                                                                                                                           	March 25, 2022